Case 6:20-cv-00030-ADA-JCM Document 67-10 Filed 06/26/20 Page 1 of 3




            EXHIBIT “I”
    Case 6:20-cv-00030-ADA-JCM Document 67-10 Filed 06/26/20 Page 2 of 3


From:           DCECF_LiveDB@txs.uscourts.gov
To:             DC_Notices@txsd.uscourts.gov
Subject:        Activity in Case 4:20-cv-00313 Estrada et al v. Ethicon, Inc. et al Pretrial Conference
Date:           Friday, April 24, 2020 4:39:11 PM




This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

                                               U.S. District Court

                                SOUTHERN DISTRICT OF TEXAS

Notice of Electronic Filing

The following transaction was entered on 4/24/2020 at 3:38 PM CDT and filed on 4/24/2020
Case Name:           Estrada et al v. Ethicon, Inc. et al
Case Number:         4:20-cv-00313
Filer:
Document Number: 60(No document attached)

Docket Text:
Minute entry for proceedings before the Hon. Lee H. Rosenthal. Premotion
telephone conference held on April 24, 2020. After hearing argument from
counsel for each side, the court denied the defendants request for leave to
move for summary judgment, because the defendants failed to show good
cause for filing the motion so long after the multidistrict litigation transferee
courts October 2018 deadline for filing these motions had expired.
Appearances: Eleanor Aldous for Pltf. and Scott Field for Defts.(Court Reporter:
K.Miller), filed.(leddins, 4)


4:20-cv-00313 Notice has been electronically mailed to:

Christopher A Gomez          chris.gomez@klinespecter.com, lisa.lewandowski@klinespecter.com

Christopher Robert Cowan chris.cowan@butlersnow.com, ecf.notices@butlersnow.com,
jessica.veiga@butlersnow.com, keeana.kee@butlersnow.com,
mary.costello@butlersnow.com, pelvicfilings@butlersnow.com

Eleanor Olson Aldous eleanor.aldous@klinespecter.com,
joanne.mcgahan@klinespecter.com

Katherine Ann Fillmore          katie.fillmore@butlersnow.com, ecf.notices@butlersnow.com,
   Case 6:20-cv-00030-ADA-JCM Document 67-10 Filed 06/26/20 Page 3 of 3


jessica.veiga@butlersnow.com, katie.fillmore@gmail.com, keeana.kee@butlersnow.com,
mary.costello@butlersnow.com

Lee B Balefsky   lee.balefsky@klinespecter.com

Scott King Field scott.field@butlersnow.com, ecf.notices@butlersnow.com,
jessica.veiga@butlersnow.com, keeana.kee@butlersnow.com

4:20-cv-00313 Notice has not been electronically mailed to:

Michelle L Tiger
Kline & Specter
The Nineteenth Floor
1525 Locust Street
Philadelphia, PA 19102
